Hinman, J.
The plaintiff sued the town for his services as an assessor; and as there were three assessors for the year when the services were rendered, and the compensation for the whole service is, by statute, made to depend for the most part on the amount of the assessment list, (Rev. Stat, tit. lv., sec. 38,) the defendants claimed that the action should have been brought in the names of all the assessors jointly, and that it can not be sustained by the plaintiff alone. The court put it to the jury to find whether there was any partnership, or any joint interest in the claim between the assessors, or whether the plaintiff acted jointly with the other assessors ; and told the jury that, by the mere force of the statute, the action need not be joint in favor of all the assessors ; and the jury found a verdict for the plaintiff.
*410We have not been satisfied that the defendants can justly complain of this. The course adopted seems to be sanctioned by the rule that where the interest or cause of action is several, each of the covenantees may bring an action for his particular damage, notwithstanding the words of the covenant are joint. 1 Saund., 154, n. 1. We do not, therefore, advise a new trial.
In this opinion the other judges, Waite and Storrs, concurred.
New trial not advised.